03/24/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0437


                                      DA 20-0437
                                   _________________

OFFICE OF ADMINISTRATIVE HEARINGS:

FRANCIS A. BOLTON, JOSHUA N.
BOLTON, TIM J. BYRNES, SHAWN
COATES, DANILE F. EMETT, MICHAEL L.
GIACOMINO, ROBERT W. KENT,
KEVIN S. LANE, JACOB S. PETERSEN,
DANIEL J. POWERS, MARK J. POWERS,
KEVIN J. SEYMOUR, DAVID B.
STARCEVICH, JESSEE E. TRACY, CLARK R.
                                                                   ORDER
WARD, and RYAN P. ZEMLJAK,

             Claimants and Appellants,

      and

BUTTE SILVER BOW PUBLIC WORKS,
WATER UTILITY DIVISION,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Robert Joseph Whelan, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 24 2021